Citation Nr: 0946362	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to August 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision, dated in 
August 2008, by the Department of Veterans Affairs (VA) 
Regional Office Center (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand portion of this 
decision and is remanded to the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's tinnitus can 
not be reasonably disassociated from his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting both of the issues at 
hand.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Preliminarily, the Veteran's service treatment and personnel 
records are not available and have been presumed destroyed in 
a fire at the National Personnel Records Center in 1973.  The 
fact that the Veteran's complete service treatment and 
personnel records are not available is not fatal to the 
Veteran's claims.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); see also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) (finding that as the Veteran's service treatment 
records are not available, the VA has a heightened duty to 
assist the Veteran in the development of the claim).

Contemporaneous to the November 2009 Board hearing, the 
Veteran submitted additional evidence with a waiver of review 
by the agency of original jurisdiction.  Consequently, the 
Board will consider such evidence herein.  38 C.F.R. 
§§ 19.37, 20.1304 (2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
tinnitus, will be rebuttably presumed if they are manifest to 
a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty from October 
1951 to August 1953.  As mentioned above, the Veteran's 
service treatment and personnel records were presumed 
destroyed and, thus, were unavailable for review.  The 
Veteran was asked to provide information about his service 
that would assist the RO in reconstructing his service 
treatment data.  In May 2008, the Veteran submitted various 
forms wherein he indicated that he served with the 7th 
Division, 17th Regular Tank Company; the Korean Military 
Advance Group; and the 1st Korean Division Tank Company.  
Further, at the November 2009 Board hearing, the Veteran 
testified that his military occupation was Tank Mechanic.  
Moreover, because of his military occupation, the Veteran 
testified that he was often in close proximity to tanks when 
they fired.  Contemporaneous to the November 2009 Board 
hearing, the Veteran submitted a photograph purporting to 
depict the Veteran atop a tank during his active duty 
service.  As such, the Board finds that the evidence of 
record is sufficient to establish that the Veteran was 
exposed to loud noises during his active duty service, 
including, but not limited to, blasts from tank guns.

A review of the Veteran's claims file did not reveal 
complaints of, treatment for, or diagnoses of tinnitus.  
Although the evidence of record does not include ongoing 
treatment for tinnitus, "[s]ymptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 494-8 (1997), citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  

The Veteran testified at the November 2009 Board hearing that 
he first experienced tinnitus during his active duty service 
as the result of the concussive force from a tank gun blast.  
The Veteran further testified that his symptoms, which 
consisted of ringing of the ears, persisted until the 
present.  Such lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Tinnitus is readily identifiable by its features and, thus, 
is capable of lay observation by the Veteran.  Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the 
Veteran's testimony is sufficient to support a finding that 
he has continuously experienced symptoms of tinnitus since 
his active duty service and that he continues to experience 
such symptoms.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  
Consequently, after reviewing all of the evidence of record, 
there is a reasonable basis to relate the Veteran's current 
tinnitus with this active duty service.  Therefore, with 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for tinnitus is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

In disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In the present case, the Veteran statements are competent 
evidence that he was exposed to loud noises during his active 
duty service, and the Board finds these statements to be 
credible.  The Veteran also provided competent and credible 
testimony at the November 2009 Board hearing that he 
currently experiences difficulty with his hearing.  The Board 
finds that the Veteran's current hearing difficulty may be 
associated with his inservice noise exposure, but that there 
is insufficient evidence to make a decision on this claim.  
Id.; see 38 C.F.R. § 3.385 (2009).  In light of the VA's 
heightened duty to assist in this case, a VA examination is 
warranted.  Cuevas, 3 Vet. App. at 548.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a 
comprehensive examination to determine 
the presence of bilateral hearing loss 
and, if present, the severity and 
etiology thereof.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review 
all the evidence of record.  All 
pertinent symptomatology and findings 
must be reported in detail.  All 
indicated tests and studies must be 
performed, to include an audiogram.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination 
findings, the Veteran's statements as to 
exposure to noise in service, and the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
current hearing loss found is related to 
the Veteran's period of military service, 
or to any incident therein, to include as 
due to noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any in-service noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot render an opinion with 
resorting to speculation, the examiner 
must explain why speculation is required.  
The report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


